DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/706,966 filed on 12/09/2019. Claims 1-20 are pending in the office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11-13, and 20 of copending Application No. 16/706,981 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader scope version of claimed invention of the co-pending application.
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to use the Co-pending application 16/706,981 to achieve similar results as the instant claimed invention (see detail as the follow).
As per claims 1 and 12: a wireless power transfer system for wirelessly powering a conveyance apparatus of a conveyance system, the wireless power transfer system (‘981, claim 1, line 1-3) comprising: 
a wireless electrical power transmitter located along a side of the conveyance system in a first location, the side being stationary (‘981, claim 1, line 4-5); and 
a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side, the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at the first location (‘981, claim 1, line 8-12).  
As per claims 3 and 14: wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (‘981, claim 2, ll. 1-3).  
As per claims 4 and 15: wherein the side is a wall of an elevator shaft of the elevator system (‘981, claim 3, ll. 1-2).


Claims 1, 3, 4, 12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11-13, and 20 of copending Application No. 16/707,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader scope version of claimed invention of the co-pending application.
It would have been obvious to one of ordinary skill in the art at the time of claimed invention to use the Co-pending application 16/707,018 to achieve similar results as the instant claimed invention (see detail as the follow).
As per claims 1 and 12: a wireless power transfer system for wirelessly powering a conveyance apparatus of a conveyance system, the wireless power transfer system (‘018, claim 1, line 1-3) comprising: 
a wireless electrical power transmitter located along a side of the conveyance system in a first location, the side being stationary (‘018, claim 1, line 4-5); and 
a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side, the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at the first location (‘018, claim 1, line 8-12).  
As per claims 3 and 14: wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (‘018, claim 2, ll. 1-2).  
As per claims 4 and 15: wherein the side is a wall of an elevator shaft of the elevator system (‘018, claim 3, ll. 1-2).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (U.S. Pub. 20120217816).
With respect to claims 1, 3, 4, 12, and 14-15: Wang discloses a wireless power transfer system for wirelessly powering a conveyance apparatus of a conveyance system (‘816, the abstract, wireless power transfer, fig. 2-3, fig. 5, elevator/conveyance system), (claims 3 and 14) wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (‘816, fig. elevator/conveyance system 500 and car 550), the wireless power transfer system comprising: 
a wireless electrical power transmitter located along a side of the conveyance system in a first location, the side being stationary, (claims 4 and 15) wherein the side is a wall of an elevator shaft of the elevator system (‘816, fig. 5, a wireless electrical power transmitter (resonant objects) 501, is installed in an elevator shaft/side, par. 66); and 
a wireless electrical power receiver located along a surface of the conveyance apparatus opposite the side, the wireless electrical power receiver and the wireless electrical power transmitter being in a facing spaced relationship defining a gap therebetween when the wireless electrical power receiver is located at the first location (‘816, fig. 5 a wireless electrical power receiver/sink 520 being in a facing spaced relationship defining a gap D with transmitter 511 as facing opposite).  
With respect to claim 2, 5, 13, and 16: Wang discloses the wireless power transfer system of claim 1, further comprising a magnetic field enhancer, (claims 5 and 16, a metamaterial block), located within the gap, the magnetic field enhancer being configured to extend a wireless power transfer range of the wireless electrical power transmitter (‘816, fig. 27, metamaterial block 2701, improve the power transfer efficiency par. 129-130).  
With respect to claims 7 and 18: Wang discloses wherein the magnetic field enhancer further comprises an array of resonators (‘816, fig. 27, array of resonators, par. 130).  
With respect to claims 8 and 19: Wang discloses wherein the magnetic field enhancer is located closer to the wireless electrical power transmitter than the wireless electrical power receiver (‘816, fig. 27, show metamaterial closer to transmitter).  
With respect to claims 9 and 20: Wang discloses wherein the magnetic field enhancer is located closer to the wireless electrical power receiver than the wireless electrical power transmitter (‘816, fig. 28, show metamaterial closer to receiver).
With respect to claim 10: Wang discloses wherein the magnetic field enhancer is shaped to wrap at least partially around the wireless electrical power transmitter (‘816, fig. 27 and fig. 31, wrap at least partially around the wireless electrical power transmitter).  
With respect to claim 11: Wang discloses wherein the magnetic field enhancer is shaped to wrap at least partially around the wireless electrical power receiver (‘816, fig. 28 and fig. 32, wrap at least partially around the wireless electrical power receiver).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (U.S. Pub. 20120217816) in view of Wang et al., (U.S. Pub. 20120038219).
With respect to claims 6 and 17: Wang ‘816 teaches wherein the metamaterial block can be different types double-negative (negative-index metamaterial) or single-negative; different configurations: isotropic or anisotropic (‘816, par. 130).
However, Wang does not implicitly teach at least one of a spiral resonator and a split ring resonator.  
Wang’s 219 teaches the system configured to exchange energy wirelessly via coupling of evanescent wave (‘219, the abstract). A type of the SNG material configured to enhance the evanescent coupling is selected based on a type of the coupling. For example, in one embodiment, the coupling is an electric-dominant coupling, and the SNG metamaterial is the ENG metamaterial. In another embodiment, the coupling is a 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Wang’s 816 and Wang’s 219 to modify Wang’s 816 the metamaterial block configured to splits in the rings of Wang’s 219, that the structure can support resonant wavelengths much larger than the diameter of the rings. The small gaps between the rings produces large capacitance values which lower the resonating frequency is the time constant is large. The dimensions of the structure are small compared to the resonant wavelength. This results in low radiative losses, and very high quality factors (‘219, par. 90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851